Stephens, J.
1. This being a suit in trover to recover certain farming tools, implements, etc., and the evidence authorizing the inference that certain of the property, the value of which is represented by the amount-found in the verdict, belonged to the plaintiff and was converted by the defendant, the verdict found for the plaintiff was authorized.
2. The motion for a new trial being based only upon the general grounds, the court did not err in overruling the motion.

Judgment affirmed.

Jenkins, P. J., and Bell, J., 'concur. ■